 

Exhibit 10.2

 

AMENDMENT TO FOURTH AMENDED SEVERANCE COMPENSATION AGREEMENT

 

This Amendment to Fourth Amended Severance Compensation Agreement (“Amendment”)
is effective as of September 28, 2018 (“Effective Date”), by and among Pershing
Gold Corporation, a Nevada corporation (the “Company”), and Eric Alexander
(the “Employee”), and amends that certain Fourth Amended Severance Compensation
Agreement (the “Original Agreement”), dated December 21, 2017 between the
Company and Employee. Capitalized terms used in this Amendment without
definition have the meanings given in the Original Agreement.

 

WHEREAS, the Original Agreement expires on December 31, 2018.

 

WHEREAS, the parties desire to modify the Original Agreement to extend the term
of the Original Agreement through March 31, 2019.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereby agree as follows:

 

1.Amendment. The term set forth in Section 2 of the Original Agreement is hereby
extended to March 31, 2019.

 

2.General. Except as otherwise modified herein, all other terms and provisions
of the Original Agreement shall remain in full force and effect. The performance
and construction of this Amendment shall be governed by the internal laws of the
State of Colorado. This Amendment may be executed in any number of counterparts,
with each such counterpart constituting an original and all such counterparts
constituting but one and the same instrument. Signatures may be exchanged by
facsimile or by an email scanned .PDF signature page, with original signatures
to follow. Each party agrees that it will be bound by its own facsimiled or
.pdf-scanned signature and that it accepts the facsimiled or PDF-scanned
signature of the other party.

 

1

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 



PERSHING GOLD CORPORATION       By: /s/ Stephen D. Alfers   Its: President and
Chief Executive Officer   Name: Stephen D. Alfers

 

  /s/ Eric Alexander   Eric Alexander

 

2

